Order denying appellants’ motion to open their defaults, vacate judgments, and restore the actions to the trial calendar, reversed on the facts, -without costs, and the motion granted, without costs, to the extent of opening the defaults and restoring- the actions to the trial calendar, the judgments to stand as security, upon condition that appellants pay to respondent fifty dollars costs within ten days after entry of the order hereon. In the event of appellants’ failure to comply with the condition, the order is affirmed, with ten dollars costs and disbursements. Close, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.